Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/24/2021. 
Claims 1-2, 6-11, 13-17, 22 are amended and pending. Claims 3-5, 12, 18-22 are cancelled. Claim 23 is newly introduced. 
Rejection of claims 1-22 under 35 USC 112 is withdrawn. 

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-11, 13-17, 22, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed specification fails to disclose “updating and storing a network information by the second wireless node if the network information is one of new or different (emphasis added).” Updating and storing is described with respect to fig. 5 and at par. 0038 of PG pub. This portion merely discloses updating and storing regardless if the network information of one of new or different. This portion therefore, fails to disclose the highlighted feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-8, 11, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Montano et al. (USP 7,280,518 B2) in view of Muhi et al. (published at least by July 05, 2017 as retrieved by “https://web.archive.org/web/20170705130046/http://www.scs.ryerson.ca/~jmisic/papers/chapterMisicKhairMisic.pdf”, hereinafter referred to as Muhi) and Yu et al. (an article on “CoR-MAC: Contention over Reservation MAC Protocol for Time-Critical Services in Wireless Body Area Sensor Networks” published 9 May 2016).

Regarding claims 1, 23, Montano discloses a method for establishing timing and processing of network messages in a wireless ad- hoc network comprising:
Scanning by a first wireless node to determine if any network messages have been transmitted to determine if the wireless ad-hoc networks has been established (see fig. 13, discloses scanning for example, by listening to beacon);

establishing a local timing in the wireless ad-hoc network allowing sending of communication messages between plurality of wireless nodes in the wireless ad-hoc network (see figure 13 describes sending messages based on superframes described in fig. 9-11 which describes a particular frame structure), the local timing having a network data frame structure (see fig. 9-11), each network data frame in the network data frame structure having a plurality of network slot times (see fig. 5, describes frame structure including periods 510, 520, 530, 540), wherein the first wireless node generates slot message data by setting network frame times and slot times for all wireless node in the wireless ad hoc network establishing the local timing for the wireless ad-hoc network (see fig. 9-10, discloses frame structure with slot periods, wherein each slot is assigned for communication to the coordinator or between non-coordinator devices, see also fig. 12A-12D, see also col. 16, lines 7-42), wherein each network slot time is designated as one of an assigned network slot time (fig. 5, 530 as one of the assigned slot time) or a shared network slot time (fig. 5, 520 as shared slot time), 
each wireless node in the wireless ad-hoc network designated as one of an assigned wireless node or an unassigned wireless node (see col. 7, lines 1-9, describes at least two types of wireless using the period 520 or 530 one that is assigned specifically to a particular time slot), 
each assigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes in a corresponding assigned 
wherein the network messages transmitted by the assigned wireless node and the unassigned wireless node are one of command, status, range request or response message (see col. 9, lines 5-35 and col. 7, lines 1-5). 
Although, Montano discloses communicating in the contention access period for transmission of commands (see fig. 7, lines 1-9, describes using CAP 520 to transmit for other nodes), Montano fails to disclose each unassigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes only in any available shared network slot time. 
However, Muhi discloses utilizing CAP for communicating, i.e. initiating and transmitting network messages, including requests for CTAs, administrative information and small amount of asynchronous data (section 1.1, par. 3-4 at p. 3. In other words, when the devices are unassigned, they can use CAP to request allocation of CTA, but also to communicate small amount of data with other nodes such as assigned or unassigned nodes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein each unassigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes only in any available shared network slot time as described by Muhi.
The motivation for doing so would be to allow increasing data rates and reduce collision probability by assigning CTAs for larger amount of data and CAP for small amount of data. 
Although not required by the claim, Montano fails to disclose wherein transmitting in any available shared network slot time when the corresponding assigned network slot is busy. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include assignment of shared time slot for use in transmitting messages when the assigned slots are busy as described by Yu. 
The motivation for doing so would be to allow reallocating the network slots allowing communication to occur rather than getting rejected. 
Montano further discloses wherein the first wireless node is assigned a designated first slot time (see fig. 12A, discloses coordinator beacon as first time period or UMTS as first slot within CFP); 
the first wireless node in the designated first slot time establishing the local timing in the wireless ad-hoc network (see col. 14, lines 55-63, discloses a beacon payload comprising RxTx table which indicates which two devices are assigned to slots within CFP, in other words, the table indicates the time periods used by the devices for transmission, see also col. 7, lines 40-54);
receiving and processing the network ID message during the designated first slot time by a second wireless node (col. 6, lines 61-67, discloses non-coordinator device receiving beacon and processing the beacon). 
Montano fails to disclose updating and storing a network information by the second wireless node if the network information is one of new or different; storing slot information for 
However, Montano discloses for example creating a network by broadcasting a beacon which is used by the second set of devices to join the network (see fig. 3, 1330). The second set of devices or non-coordinator devices use the beacon to join the network and request access to the network (see fig. 3, 1335-1340). Therefore, it would be obvious to one of ordinary skill in the art to updating and storing a network information by the second wireless node if the network information is one of new or different, since the information is used in joining the network and performing communication. Montano also discloses that when the second set of devices request access to the network, assigning time slots to a given pair of devices (see col. 6, lines 56-col. 7, line 24). For example, it discloses that if the second set of devices were to perform communication with the coordinator device it needs to perform in UMTS and for example with other devices is performed in GTS (see Id). The schedules for transmission and reception by the second devices are further communicated in beacon (see col. 12, lines 65-col. 13, lines 6). Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include storing slot information for the second wireless node by the second wireless node, since it would be required for the second device to read the beacon message, parse the scheduling message, computing a frame time and a slot time of a next frame by the second wireless node, so that it can determine the appropriate time where it needs to receive and transmit the data according to set schedule. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify to include updating and storing a network information by the second wireless node if the network information is one of new or different; storing slot information for 
The motivation for doing so would be to allow power savings functions within the second device such that device is put to sleep when no communication is necessary. 

Regarding claim 2, Montano discloses the method comprising scanning for the network messages when the wireless ad-hoc network is established (see fig. 13, step 1305 describes listening for messages).

Regarding claim 7, Montano discloses the method wherein each assigned node has a different corresponding assigned network slot (see col. 13, lines 29-43, col. 15, lines 1-15). 

Regarding claim 8, Montano discloses the method comprising: 
determining if a current network slot time is equal to an initial network slot time (SNO) at the beginning of each network data frame time (see fig. 13, step 1330, describes sending beacon, as described based on figure 9, beacon are only sent at the beginning time slot); 
determining if a current wireless node is an assigned wireless node corresponding to the initial network slot time (SNO) (see fig. 13, describes designating a node as coordinator or assigned node for beacon transmission); 
generate a current network message by the current wireless node (see fig. 13, step 1330 describes generating beacon); and 


Regarding claim 11, Montano discloses the method comprising: detecting a network message (see fig. 13, discloses a beacon message). Montano fails to disclose but Muhi discloses  determining if the network message detected is a network ID message (see page 10, describes algorithm 1, which describes detecting a network ID in a message); and update and store network ID data when a network ID message is detected (page 10, further describes algorithm updating and storing network ID and associated data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the detecting, updating and storing the network ID such that the interconnection could be made possible. 

Regarding claim 14, Montano discloses the method comprising: 
storing network slot time information when a slot number message is detected (see col. 13, lines 29-39); and 
computing a network frame time and a network slot time for a next network data frame (see col. 13, lines 29-39).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu et al. as applied to claim 1, 4 above, and further in view of Hong et al. (US 2007/0076681 A1).

Regarding claim 9, Montano discloses the method comprising: 
determining if the current wireless node is an assigned wireless node corresponding to a current network slot time (SN#) if the current network slot time is unequal to the initial network slot time (SNO) (see fig. 9 and fig. 13, describes transmission of beacon at initial network slot time only); and transmit beacon message by the current wireless node during the current network slot time (SN#) if the current wireless node is the assigned wireless node corresponding to the current network slot time (SN#) (see fig. 13, describes beacon being sent by the coordinator).
Montano fails to disclose wherein the beacon message includes network ID. 
Hong discloses wherein the beacon message includes network ID (see fig. 10, describes transmitting beacon and fig. 8, steps s675-s685 discloses transmitting beacon that includes network ID).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of transmitting beacon including the network identifier to allow notifying the devices associated with various networks or distinguish between networks.
The motivation for doing so would be to allow multiple associations with different networks. 

Regarding claim 10, Montano discloses the method comprising: determining if the current wireless node is an assigned wireless node corresponding to a current network slot time (SN#) if the current network slot time is unequal to the initial network slot time (SNO) (see fig. 14, step 1410, describes receiving an assigned beacon, see fig. 5, further describes a frame with .

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu as applied to claim 2 above, and further in view of Leitch et al. (US 2007/0184864 A1).

Regarding claim 6, Montano fails to Leitch disclose the method comprising: detecting a range request message when the wireless ad-hoc network is established (see paragraph 0008-0009, 0030); and computing a distance between an active wireless node sending the range request message and a desired wireless node (see paragraph 0008-0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch. 

Regarding claim 13, Montano discloses the method comprising: detecting a network message (see fig. 13, 1335 describes detecting network message), but fails to disclose determining if the network message detected is a range request message; and performing node to node ranging between an active wireless node sending the range request message and a desired wireless node.
Leitch discloses determining if the network message detected is a range request message (see paragraph 0008-0009, 0030, describes a range message); and performing node to node 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu as applied to claim 11 above, and further in view of Drysdale et al. (USP 6,058,102).

Regarding claim 15, Montano fails to disclose but Leitch discloses the method wherein determining node to node ranging comprises: 
sending a range request data package from the active wireless node sending the range request message at a time T0 to the desired wireless node (see paragraph 0030-0037, T0 equivalent to T1); 
recording the time R0 when the range request data package has been received by the desired wireless node (paragraph 0030-0037, describes T2 equivalent to R0); 
sending a data package by the desired wireless node to the active wireless node sending the range request message at a recorded time TI (see paragraph 0030-0037, discloses a response packet with T2); 
recording a time R1 when the data package with the time R0 has been received by the active wireless node sending the range request message (see paragraph 0030-0037, describes T4 equivalent to R1); 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.
Montano fails to disclose but Drysdale (USP 6058102) discloses sending a data package with the time TO, RO, by the active wireless node sending the range request message to the desired wireless node at a time T2 (see fig. 2, a message at T5); recording a time R2 when the data package with the data package of the times TO, RO has been received by the desired wireless node (see fig. 2, describes recording T6); sending a data package with the time T1, by the desired wireless node to the active wireless node sending the range request message at a time T3 (fig. 2, transmitting packet at T6); recording a time R3 when the data package with the times TI has been received by the active wireless node sending the range request message (see fig. 2, recording T6). Drysdale does not disclose including all the known values of time in each of the communicated packets. 
Because Drysdale discloses including some of the known values within communicated messages, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include all the known values in each of the corresponding messages. 
The motivation for doing so would be to notify any node within the network all the values of time such that it can determine the distance between corresponding two nodes (see at least Leitch at paragraph 0035).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi, Yu and Leitch as applied to claim 13 above, and further in view of Drysdale et al. (USP 6,058,102).

Regarding claim 16, Montano fails to disclose but Leitch discloses the method comprising sending a data package with the distance from the active wireless node sending the range request message to the desired wireless node (see paragraph 0030-0037, discloses sending a response packet with distance, such as T2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi, Yu and Leitch as applied to claim 13 above, and further in view of Zhang et al. (USP 8,755,304 B2).

Regarding claim 17, Montano fails to disclose the method wherein the active wireless node sending the range request message computes the distance using the formula: 
                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                     
                    =
                    
                        
                            
                                
                                    
                                        
                                            R
                                            1
                                            -
                                            T
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            T
                                            1
                                            -
                                            R
                                            0
                                        
                                    
                                
                                
                                    2
                                
                            
                             
                            +
                            
                                
                                    
                                        
                                            R
                                            2
                                            -
                                            T
                                            1
                                        
                                    
                                    -
                                     
                                    
                                        
                                            T
                                            2
                                            -
                                            R
                                            I
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
            
Leitch discloses wherein the distance is                         
                            
                                
                                    
                                        
                                            T
                                            7
                                            -
                                            T
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            T
                                            6
                                            -
                                            T
                                            5
                                        
                                    
                                
                                
                                    c
                                    *
                                    2
                                
                            
                        
                     wherein T7 is equivalent to R1, T3 is equivalent to T0, T6 is equivalent to T1 and T5 is equivalent to R0. Therefore, in other words Leitch discloses distance 1 as represented by the above equation corresponding to the first 
			                        
                            a
                            v
                            g
                            .
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            =
                            
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    1
                                     
                                    +
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    2
                                
                                
                                    2
                                
                            
                        
                     wherein the distance is as described above, and distance 2 is for packet 2 with corresponding values. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sending two packets and using the corresponding equation of Leitch to determine average distance as described above. 
	The motivation for doing so would be to allow determining average distance of the device.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose “determining if a wireless ad-hoc networks has been established by scanning by a first wireless node to determine if any network messages have been transmitted.” Examiner respectfully disagrees. 
The scanning feature is disclosed by fig. 13, which discloses listening for beacons within a beacon interval. When a beacon is received, it is determined that a network exists and device attempts to associate with the network. When a message is not received, it is determined that the network does not exist, and device attempts to create a network by sending a beacon. 
Applicant further argues that the prior art fails to disclose “establishing a network identification (ID) when the wireless ad-hoc network is unestablished by generating a network ID message by the first wireless node of the wireless ad-hoc network or establishing a local 
The feature of “establishing a network identification (ID) when the wireless ad-hoc network is unestablished by generating a network ID message by the first wireless node of the wireless ad-hoc network” is disclosed in fig. 13 when the message is not received at step 1310-1330. The figure describes creating a network when no network is present by sending a beacon including a network ID. 
The feature of establishing a local timing is disclosed for example, with respect to col. 6, lines 50-col. 7, lines 54. This portion describes a superframe structure that is divided in time periods which are configured for communicating between various devices in the network. Because the messages such as beacon, achieve synchronization between the devices and the communication is performed using slotted frame structure, this portion reads on above feature.
Because each of the feature as argued by applicant is disclosed in the cited references, Applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Nishant Divecha/Primary Examiner, Art Unit 2466